Title: To James Madison from William C. C. Claiborne, 25 November 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


25 November 1802, Natchez. Encloses “an Original Copy of a Communication (together with a translation thereof)” received “this morning” from the governor general of Louisiana, in answer to Claiborne’s 28 Oct. letter.
 

   
   Letterbook copy and copy of enclosure (Ms-Ar: Claiborne Executive Journal); Tr (DNA: RG 233, President’s Messages, 7A-D1); Tr of enclosure (DLC: Jefferson Papers). Letterbook copy 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:233. For enclosure, see n. 1.



   
   In his 28 Oct. 1802 letter to Salcedo, Claiborne noted that in article 22 of the Treaty of San Lorenzo, Spain agreed to assign “an equivalent establishment” elsewhere on the banks of the Mississippi should permission to deposit American produce at New Orleans be withdrawn. He asked if the king had indeed withdrawn this permission and whether and where he had assigned a new location (Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:209–10). In the enclosed 15 Nov. reply (5 pp.; printed ibid., 1:233–36), Salcedo stated that though the king had not suspended the deposit, the intendant had ended neutral commerce because the three years allowed for the deposit under the treaty had expired and because he meant to stop the many frauds and abuses committed by American traders. He remarked that Morales had doubtless told the king of his actions, and there was reason to hope the king would either restore the deposit at New Orleans or assign a new location. Salcedo added that he had objected to the suspension and had written for an opinion to Someruelos, whose reply was expected soon.


